Citation Nr: 1316711	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  09-39 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for nerve damage.  

2.  Entitlement to service connection for follicular thyroid carcinoma, status post thyroidectomy (claimed as throat cancer).  

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had service in the Army Reserves from April 1974 to July 1977, with active duty for training from July 13, 1974 to July 26, 1974, and from May 18, 1975 to May 31, 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In light of the record and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue pertaining to PTSD has been recharacterized to comport with the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to the claims on appeal as a result of exposure to gases/toxins/chemicals, to include Agent Orange, while on active duty for training at Fort McClellan in Alabama.  In her November 2007 claim, she noted having been exposed to eight different gases during basic training at Fort McClellan, and in the VA Form 9 added she was told during a training exercise that she was being exposed to Agent Orange.  She added that her training mask came off causing a burn from her throat to her chest, and that as a result of the stress from the exposure and/or due to personal assault during service, she has PTSD.  

Service personnel records reflect active duty for training at Fort McClellan from July 13, 1974 to July 27, 1974.  

Although the Veteran did not serve in Vietnam, and the Personnel Information Exchange System (PIES) responses to the RO's requests note no evidence of herbicide exposure during service, pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam.  See M21-1MR, Part IV.ii.2.C.10 (o), (s).  Specifically, the M21-1MR provides that several items of development should be performed, including requesting that the Veteran provide the approximate dates, location, and nature of the alleged exposure.  See M21-1MR, Part IV.ii.2.C.10 (o).  If sufficient information is obtained, the RO is to furnish the Veteran's detailed description of exposure to Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of DoD's inventory of herbicide operations to determine whether herbicides were used as alleged. 

If Compensation Service does not confirm that herbicides were used as alleged, and the Veteran has provided sufficient information to permit a search by the United States Joint Services Records Research Center (JSRRC) guidelines, the RO should send a request to the JSRRC for verification of exposure to herbicides.  If sufficient information cannot be obtained from the Veteran to meet the JSRRC guidelines, the RO is to refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist. 

It does not appear that the Veteran's description of events from July 13, 1974 to July 27, 1974, at Fort McClellan has been submitted to VAVBAWAS/CO/211/AGENTORANGE as specified in the VA manual, M21-1MR, Part IV.ii.2.C.10 (o), (s).  

To the extent that any of the claimed disabilities on appeal are not on the list of diseases noted under 38 C.F.R. § 3.309 as a disease having a positive association with herbicide exposure, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Private records reflect the Veteran underwent a thyroidectomy for follicular carcinoma of the thyroid in December 2007.  In light of the evidence and the Veteran's statements, the Veteran must be afforded a VA examination in regard to the nature and etiology of a thyroid disorder.  

With respect to psychiatric symptoms, a July 1975 private record reflects a diagnosis of anxiety; a February 1976 Reserve treatment record notes the Veteran's problem would be best described as anxiety; and a May 1976 private record reflects complaints of nervousness after hitting her head two years earlier.  A December 2007 private record notes a history of depression.  In light of the evidence and the Veteran's statements, the Veteran must be afforded a VA examination with respect to the nature and etiology of a psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Again notify the Veteran that she may submit lay evidence of in support of the claims, to include statements from others familiar with her complaints of symptoms referable to her disabilities during and/or since service, to include with respect to personal assault during service.

2.  Contact the Veteran and ask her to provide specific information regarding the dates and circumstances under which she was exposed to Agent Orange and/or other reported chemicals/toxins/gases at Fort McClellan. 

3.  After completion of the above, furnish the Veteran's detailed description of exposure to Agent Orange at Fort McClellan between July 13, 1974 to July 27, 1974, and any other exposure for which she provides approximate dates, location and nature of the alleged exposure, to Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of DoD's inventory of herbicide operations to determine whether herbicides were used as alleged.

4.  If Compensation Service does not confirm that herbicides were used as alleged, and the Veteran has provided sufficient information to permit a search by the JSRRC guidelines, send a request to the JSRRC for verification of exposure to herbicides.  If sufficient information cannot be obtained from the Veteran to meet the JSRRC guidelines, refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  

5.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder found to be present is related to service.  If PTSD is diagnosed the stressor upon which the diagnosis must be identified.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for a VA endocrinology examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any thyroid disorder, to include follicular carcinoma of the thyroid, was manifested during a period of active duty for training (July 13, 1974 to July 26, 1974 and from May 18, 1975 to May 31, 1975).  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


